DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 2020/0154869) in view of Hwang et al. (US 2020/0313346). 
Regarding claims 1-3, 8, 11, 15, and 18, Jenkins discloses a connector and retractor system (Figure 1), comprising: a retractor housing 104; a line 120 within said retractor housing, said housing having a hole 122 from which said line extends against a retraction force (see spring mechanism as in paragraph 0019 line 10); a personal article 100 attached to said line; and connector 112/144 between said retractor housing and said personal article, said connector having a first connector part 144 on said retractor housing having magnets 312-1/312-2 on opposing sides of said hole (Figure 3), and a second connector part 112 on said personal article 100 having magnets 316-1/316-2 on opposing sides of said line 120 where is attached to said personal article (Figure 3). As noted in applicants’ arguments, Jenkins provisional application does not provide support for there being two magnets on each connector part but instead only discloses use of “coaxial” magnets. However, Hwang teaches a similar self-aligning connector mechanism, including a retractor housing 106/112 and connector parts 106/104 wherein at least two magnets 108a/108b are arranged on opposite sides of line 105 (see Figure 3B showing plural magnets and Figure 4A showing where the magnets would be aligned in relation to line 105). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use at least two magnets on opposite sides of the line as taught by Hwang in order to help the connectors of Jenkin self-align during use. 
Regarding claims 5-7, 13-14 and 19, modified Jenkins discloses (Hwang specifically discloses) that said two retractor magnets 108 cooperate with respective magnet of said two article magnets 108 (see Hwang Figure 3B) and cause alignment of said personal article with said retractor housing when said line retracts said personal article.
Regarding claims 9, 16 and 20, said retractor housing has a mechanism 116 for mounting to a user. 
Regarding claims 10 and 17, said retractor magnets taught by Hwang would be are around said hole 122 and said article magnets taught by Hwang would be around the location where said personal article attaches to said line 120 – see Figure 3 of Jenkins.

Response to Arguments
Applicant’s arguments filed 1/10/22, with respect to the rejection(s) of claim(s) 1-20 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because the provisional application of Jenkins does not provide support for the use of two magnets on either side of the line/opening.  However, upon further consideration, a new ground(s) of rejection is made in view of Hwang as applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY N SKURDAL/               Primary Examiner, Art Unit 3734